Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about April 5, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the first degree, attempted gang assault in the first degree, assault in the second degree, criminal possession of a weapon in the fourth degree and menacing in the second degree, and placed her with the Office of Children and Family Services in a limited secure facility for 18 months, with credit for time spent in detention pending disposition, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence disproved appellant’s justification defense beyond a reasonable doubt. We reject appellant’s recusal argument for the reasons set forth in our decision on the companion appeal (Matter of Alizia McK., 25 AD3d 429 [2006]). Concur—Saxe, J.P., Friedman, Williams, Catterson and Malone, JJ.